137 Nev., Advance Opinion 73
                            IN THE SUPREME COURT OF THE STATE OF NEVADA


                     NICOLA SPIRTOS, AN INDIVIDUAL,                          No. 80922
                     Appellant,
                     vs.
                     ARMEN YEMENIDJIAN, AN
                     INDIVIDUAL,
                                                                             FILE
                     Respondent.                                             DEC 0 2 2021

                                                                        BY
                                                                              I EF DEPUTY CLERK

                                Appeal from a district court order denying an anti-SLAPP
                     motion to dismiss in a tort action. Eighth Judicial District Court, Clark
                     County; Susan Johnson, Judge.
                                Affirmed.



                     McNutt Law Firm, P.C., and Daniel R. McNutt and Matthew C. Wolf, Las
                     Vegas,
                     for Appellant.

                     Pisanelli Bice PLLC and Todd L. Bice, Jordan T. Smith, and Emily A.
                     Buchwald, Las Vegas,
                     for Respondent.




                     BEFORE THE SUPREME COURT, HARDESTY, C.J., STIGLICH and
                     CADISH, JJ.




SUPREME COURT
        OF
      NEVADA

(0) I 947A   .4ktp
                                                    OPINION

                   By the Court, HARDESTY, C.J.:
                               NRS 41.635-.670 are commonly referred to as Nevada's "anti-
                   SLAPP" statutes, which stands for "anti-Strategic Lawsuit Against Public
                   Participation." Generally speaking, the anti-SLAPP statutes provide a two-
                   step procedural mechanism by which a district court, upon a party's special
                   motion to dismiss, can summarily dismiss a meritless lawsuit aimed at
                   chilling speech. See NRS 41.660(3)(a)-(b).
                               Under step one of the anti-SLAPP evaluation, the district court
                   must "[d]etermine whether the moving party has established, by a
                   preponderance of the evidence, that the claim is based upon a good faith
                   communication in furtherance of the right to petition or the right to free
                   speech in direct connection with an issue of public concern." NRS
                   41.660(3)(a). The primary issue presented in this case is how a district court
                   at step one of the anti-SLAPP evaluation should proceed when the moving
                   party denies making the alleged communication. Based on the plain
                   language of NRS 41.660(3)(a), we conclude that a moving party's denial has
                   no relevance at step one of the anti-SLAPP evaluation. Consequently, the
                   district court in this case correctly used plaintiff/respondent Armen
                   Yemenidjian's version of the alleged defamatory statement during its step-
                   one analysis.
                               Nonetheless, defendant/appellant Nicola Spirtos argues on
                   appeal that the district court should have granted his anti-SLAPP motion,
                   as even Yemenidjian's version of Spirtos statement was entitled to anti-
                   SLAPP protection. In this, Spirtos asserts that because the alleged
                   statement was made in good faith in furtherance of an issue of public
                   concern, it was covered by anti-SLAPP protections. Alternatively, Spirtos
                   argues that the district court should have granted his motion because
SUPREME COURT
        OT
     NEVADA
                                                        2
101 1Y47A    40.
                   Yemenidjian's version of his statement was a nonactionable opinion. While
                   we agree that the district court erroneously determined Spirtos alleged
                   statement did not fall within the definition of a public interest
                   communication, Spirtos has not attempted to show that the alleged
                   statement was true or made without knowledge of its falsehood.
                   Consequently, he has not established by a preponderance of the evidence
                   that his statement was made in good faith. And, because we disagree with
                   Spirtos' alternative argument that his alleged statement was a
                   nonactionable opinion, we affirm the district court's order denying Spirtos'
                   anti-SLAPP motion.
                                     FACTS AND PROCEDURAL HISTORY
                               Appellant Nicola Spirtos is a self-described "prominent and
                   highly accomplished gynecologic oncologist." Spirtos is also the former co-
                   owner of D.H. Flamingo, Inc., a Nevada corporation with a medical-
                   marijuana license and a medical-marijuana establishment in Las Vegas.
                   Respondent Armen Yemenidjian is a self-described "executive [ ] in the legal
                   cannabis businese whose companies have successfully applied for 22
                   medical- and recreational-marijuana licenses in Nevada and California. By
                   all accounts, Spirtos and Yemenidjian's relationship can be described as
                   acrimonious.
                               In 2018, D.H. Flamingo submitted three applications for
                   recreational-marijuana licenses to the Nevada Department of Taxation.
                   The Department denied D.H. Flamingo's applications. Following the
                   Department's denial, D.H. Flamingo and several other unsuccessful
                   applicants sued the Department and many of the successful applicants,
                   including some of Yemenidjian's former companies. They alleged, among
                   other things, that the licensing process "was corrupted and certain
                   application [s] were favored over others." Two weeks after the suit was filed,
SUPFIBRE COURT
      OF
    NEVADA
                                                         3
(0) 1947A celbto
                      Spirtos attended Governor Steve Sisolak's inaugural gala on behalf of D.H.
                      Flamingo. While at the gala, Spirtos spoke with John Oceguera, a former
                      Nevada Assemblyperson and then-lobbyist for certain Nevada marijuana
                      companies, including Yemenidjian's former companies. The specifics of
                      Spirtos conversation with Oceguera are disputed, but it is undisputed that
                      Spirtos conveyed his belief (as D.H. Flamingo had alleged in its lawsuit
                      against Yemenidjian's former companies) that the Department's licensing
                      process was corrupt. It is likewise disputed whether Spirtos specifically
                      mentioned Yemenidjian during the conversation, but it is undisputed that
                      following the conversation, Oceguera relayed the contents of the
                      conversation to Yemenidjian.
                                  Nine months after the conversation between Spirtos and
                      Oceguera, Yemenidjian sued Spirtos for slander and conspiracy, alleging
                      that Spirtos had accused him of criminal activity in Spirtos' conversation
                      with Oceguera. In particular, Yemenidjian's complaint alleged that
                      "Spirtos proceeded to slander Mr. Yemenidjian, claiming to Oceguera that
                      Mr. Yemenidjian had engaged in outright corruption in order to secure
                      licenses. This statement falsely accused Mr. Yemenidjian of criminal
                      activity, just as Spirtos had intended it."
                                  Spirtos filed an anti-SLAPP motion to dismiss, in which he
                      denied mentioning Yemenidjian by name in his conversation with Oceguera
                      and alleged that he instead had commented that the marijuana-licensing
                      process in general had been corrupted. Spirtos contended that his version
                      of his statement could not form the basis for liability because it was "a good
                      faith communication in furtherance of the right to petition or the right to
                      free speech in direct connection with an issue of public concern" and thus
                      protected by the anti-SLAPP statutes. See NRS 41.660(3). In particular,
                      Spirtos contended that his statement satisfied NRS 41.637(4)s definition of
SUPREME      Cotwa
        Of
     NEVADA
                                                            4
10) 11)47A otiPler.
the type of "good faith communication" protected under NRS 41.660(3),
namely, one "made in direct connection with an issue of public interest in a
place open to the public or in a public forum, which is truthful or is made
without knowledge of its falsehood."1 NRS 41.637(4). Spirtos attached a
declaration to his motion wherein he listed several reasons why he believed
the licensing process had been corrupted, and he reiterated that he never
mentioned Yemenidjian by name in his conversation with Oceguera.
            Yemenidjian opposed Spirtos motion, arguing that Spirtos
could not deny making a statement about Yemenidjian in his conversation
with Mr. Oceguera while simultaneously contending that any such
statement was truthful or made without knowledge of its falsity. Relatedly,
Yemenidjian also observed that Spirtos' declaration failed to explain how
any such statement about Yemenidjian could have been truthful or made
without knowledge of its falsity. Additionally, Yemenidjian attached a
declaration from Oceguera, wherein he attested that
            [d]uring our conversation, Dr. Spirtos stated that
            ArmenYemenidjian was knee deep in the corruption
            at the center of the licensing process for
            recreational cannabis licenses that the State of
            Nevada had awarded in early December 2018. I
            was taken aback about the allegation that Mr.
            Yemenidjian had supposedly corrupted the process.
            I was sufficiently startled by Dr. Spirtos'
            statements that insinuated a crime that I
            subsequently spoke with Mr. Yemenidjian about
            Dr. Spirtos' accusation.




      1Spirtos   also argued that his statement satisfied NRS 41.637(3)s
definition of a protected good faith communication. In light of our resolution
of this appeal, we need not decide whether Spirtos' statement satisfied NRS
41.637(3).


                                      5
                  (Emphasis added.) Yemenidjian's opposition additionally argued that
                  Spirtos statement could not satisfy NRS 41.637(4)s definition because
                  Yemenidjian's alleged corruption was not a matter of public interest and
                  because Spirtos' private conversation with Oceguera was not a public forum.
                              In reply, Spirtos contended that even if Yemenidjian's version
                  of Spirtos' conversation with Oceguera were accurate, that version would
                  constitute a nonactionable opinion because no reasonable person would
                  believe that Spirtos' statement was a factual statement. Cf Abrams v.
                  Sanson, 136 Nev. 83, 89, 458 P.3d 1062, 1068 (2020) ("Because there is no
                  such thing as a false idea, statements of opinion are statements made
                  without knowledge of their falsehood under Nevada's anti-SLAPP statutes."
                  (citation omitted) (internal quotation marks omitted)).
                              Following a hearing, the district court denied Spirtos' motion to
                  dismiss. In so doing, the district court accepted as accurate Yemenidjian's
                  version of Spirtos' statement to Oceguera and found that the statement did
                  not satisfy NRS 41.637(4)s definition because Spirtos' allegation that his
                  competitor was corrupt was a personal matter and was made in a private
                  conversation. The district court did not consider Spirtos' argument that his
                  statement was a nonactionable opinion. Spirtos now appeals.
                                                 DISCUSSION
                              We review de novo a district court's denial of an anti-SLAPP
                  motion to dismiss. Coker v. Sassone, 135 Nev. 8, 11, 432 P.3d 746, 749
                  (2019). In so doing, "[w] e exercise independent judgment in determining
                  whether, based on our own review of the record, the challenged claims arise
                  from protected activity. In addition to the pleadings, we may consider
                  affidavits concerning the facts upon which liability is based." Id. (quoting
                  Park v. Bd. of Trs. of Cal. State Univ., 393 P.3d 905, 911 (Cal. 2017)).

SUPREME COURT
      OF
    NEVADA
                                                        6
MI I 947A adipo
                       Spirtos denial that he made the alleged statement is irrelevant to step one of
                       the anti-SLAPP analysis
                                   As indicated, evaluation of an anti-SLAPP motion to dismiss
                       involves a two-step analysis. See NRS 41.660(3)(a)-(b). At step one, the
                       court must Id] etermine whether the moving party has established, by a
                       preponderance of the evidence, that the claim is based upon a good faith
                       communication in furtherance of . . . the right to free speech in direct
                       connection with an issue of public concern." NRS 41.660(3)(a). If successful,
                       the court advances to step two, wherein the court must "determine whether
                       the plaintiff has demonstrated with prima facie evidence a probability of
                       prevailing on the claim." NRS 41.660(3)(b). If the defendant fails to satisfy
                       step one, the court need not evaluate step two. Coker, 135 Nev. at 12, 432
                       P.3d at 749.
                                      Spirtos' primary argument on appeal in support of reversal is
                       that he did not mention Yemenidjian by name in his conversation with
                       Oceguera and that, consequently, he could not have slandered Yemenidjian.
                       For support, he relies on his own declaration wherein he acknowledged
                       saying that the Department's licensing process had been corrupted but
                       reiterated that he did not mention Yemenidjian by name, much less
                       insinuate that Yemenidjian was corrupt.
                                   We conclude that the district court correctly disregarded
                       Spirtos' declaration at step one of its analysis. This conclusion is based on
                       the plain language of NRS 41.660(3)(a), which, again, requires the district
                       court to Id] etermine whether the moving party has established, by a
                       preponderance of the evidence, that the claim is based upon a good faith
                       communication in furtherance of the right to petition or the right to free
                       speech in direct connection with an issue of public concern." (Emphasis
                       added.) See City Council of Reno v. Reno Newspapers, Inc., 105 Nev. 886,
SUPREME COURT
         OF
      NEVADA
                                                             7
(0) 1.447A    .ge*ID
891, 784 P.2d 974, 977 (1989) ("When the language of a statute is plain and
unambiguous, a court should give that language its ordinary meaning and
not go beyond it."). By hinging the step-one analysis on "the claim," NRS
41.660(3)(a) unambiguously provides that the district court should evaluate
the statement forming the basis of the plaintiffs complaint, which, in this
case, was the version of the statement that Yemenidjian alleged Spirtos
made. See Hersh v. Tatum, 526 S.W.3d 462, 466-67 (Tex. 2017) (holding
that under Texas's analog to NRS 41.660(3)(a), the relevant step-one
inquiry is to consider the statement as alleged in the plaintiffs pleadings).
Additionally, NRS 41.660(3)(a) unambiguously requires that the statement
be a "good faith communication," which NRS 41.637 defines as a
communication that "is truthful or is made without knowledge of its
falsehood." In other words, when pursuing an anti-SLAPP special motion
to dismiss, Spirtos cannot deny accusing Yemenidjian of corruption in his
conversation with Oceguera while simultaneously contending that this
(non)accusation was truthful or made without Spirtos knowledge of its
falsehood. Cf. Shapiro v. Welt, 133 Nev. 35, 40, 389 P.3d 262, 268 (2017)
("[Nlo communication falls within the purview of NRS 41.660 unless it is
'truthful or is made without knowledge of its falsehood.'" (quoting NRS
41.637)).
            Accordingly, we conclude that at step one of the anti-SLAPP
analysis, a district court and this court must evaluate the communication
as it is alleged in the plaintiffs complaint and in any of the plaintiffs
clarifying declarations. Rosen v. Tarkanian, 135 Nev. 436, 441, 453 P.3d
1220, 1224 (2019) (observing that at step one of the anti-SLAPP analysis, a
court should evaluate whether the "gist or stine of the at-issue statement
is a protected communication). Therefore, Spirtos' denial that he mentioned
Yemenidjian in his conversation with Oceguera does not provide a basis for


                                     8
                  reversing the district court's order. Cf Freeman v. Schack, 64 Cal. Rptr. 3d
                  867, 877-78 (Ct. App. 2007) (noting that a defendant's denial of the
                  plaintiffs allegations is a merits-based defense and that "merits based
                  arguments have no place in our threshold analysis of whether plaintiffs'
                  causes of action arise from protected activity [under California's analog to
                  NRS 41.660(3)(a)]," because where the defendant "cannot meet his
                  threshold showing, the fact he might be able to otherwise prevail on the
                  merits under the probability step is irrelevant" (internal quotation marks
                  omitted)).
                  Spirtos alleged statement was made in direct connection with an issue of
                  public interest in a place open to the public or in a public forum, but he has
                  not shown that the alleged statement was made in good faith
                               Spirtos next contends that reversal is warranted because the
                  district court erroneously determined his statement, as alleged by
                  Yemenidjian, was not "in furtherance of the right to petition or the right to
                  free speech in direct connection with an issue of public concern." NRS
                  41.660(3)(a). He contends that under NRS 41.637(4)s definition of that
                  requirement, the district court erroneously determined that his statement
                  did not fall within NRS 41.660(3)(es protection by finding that Spirtos'
                  statement involved a personal grudge (with Yemenidjian) and was made in
                  a private conversation (with Oceguera).
                               We agree with Spirtos that his statement, as alleged by
                  Yemenidjian, was "made in direct connection with an issue of public interest
                  in a place open to the public or in a public forum." NRS 41.637(4). In
                  Shapiro v. Welt, this court adopted the California courts' following five-
                  factor framework for evaluating whether a statement falls within NRS
                  41.637(4)s definition:


SUPREME COURT
      Of
    NEVADA
                                                        9
On 1447A .egti.
                                   (1) "public interest" does not equate with
                              mere curiosity;
                                     (2) a matter of public interest should be
                              something of concern to a substantial number of
                              people; a matter of concern to a speaker and a
                              relatively small specific audience is not a matter of
                              public interest;
                                    (3) there should be some degree of closeness
                              between the challenged statements and the
                              asserted public interest—the assertion of a broad
                              and amorphous public interest is not sufficient;
                                    (4) the focus of the speaker's conduct should
                              be the public interest rather than a mere effort to
                              gather ammunition for another round of private
                              controversy; and
                                    (5) a person cannot turn otherwise private
                              information into a matter of public interest simply
                              by communicating it to a large number of people.
                  133 Nev. at 39-40, 389 P.3d at 268 (quoting Piping Rock Partners, Inc. v.
                  David Lerner Assocs., Inc., 946 F. Supp. 2d 957, 968 (N.D. Cal. 2013)).
                              Here, we acknowledge the district court's undisputed finding
                  that Spirtos made his alleged statement to only one person (Oceguera).
                  However, this finding has relevance, arguably, to only the fourth factor.2


                        2Yemenidjian   contends that "[a] plain reading of NRS 41.637(4)
                  should exclude private conversations like the one between Spirtos and
                  Oceguera." While it may be intuitively appealing to exclude private
                  conversations from the anti-SLAPP statutes purview, a "plain reading" of
                  NRS 41.637(4) requires that the communication simply be made "in a place
                  open to the public or in a public forum," such as the inaugural gala in this
                  case. Beyond Yemenidjian's "plain readine argument, he has not provided
                  any authority to support the proposition that a private communication
                  cannot be subject to anti-SLAPP protection. And our own research of
                  California caselaw suggests a split in holdings as to the protections afforded
                  private conversations. See, e.g., Macias v. Hartwell, 64 Cal. Rptr. 2d 222,
                  225 (Ct. App. 1997) (recognizing that private conversations are afforded
SUPREME CoURT
      Of
    NEVADA
                                                       10
10) 1947A claim
                   On the other hand, under the first and second factors, it cannot reasonably
                   be disputed that alleged corniption in a public agency is of concern to a
                   substantial number of people, including the thousands of Nevada taxpayers
                   who fund the Department. See, e.g., Silvester v. Am. Broad. Cos., 839 F.2d
                   1491, 1493 (11th Cir. 1988) ("The public is legitimately interested in all
                   matters of corruption . . . ."); see also Healthsmart Pac., Inc. v. Kabateck, 212
                   Cal. Rptr. 3d 589, 599 (Ct. App. 2016) (holding that "assertions of a
                   widespread illegal physician kickback scheme raise issues concerning the
                   integrity of the health care system, which is a matter of widespread public
                   concern"). And under the third factor, there was some degree of closeness
                   between Spirtos statement and the asserted public interest of public
                   corruption, as Oceguera's declaration attested that Spirtos said that
                   "Yemenidjian was knee deep in the corruption at the center of the licensing
                   process for recreational cannabis licenses that the State of Nevada had
                   awarded" and "had supposedly corrupted the process," which is directly
                   related to the specifics of the alleged corruption. Finally, returning to the
                   fourth factor, it is apparent from Oceguera's declaration—wherein he
                   attested that "I was sufficiently startled by Dr. Spirtos' statements that
                   insinuated a crime that I subsequently spoke with Mr. Yemenidjian about
                   Dr. Spirtos' accusation"—that Oceguera interpreted Spirtos' statement as
                   something more than "a mere effort to gather ammunition for another


                   anti-SLAPP protection); see also Bikkina v. Mahadevan, 193 Cal. Rptr. 3d
                   499, 507-08 (Ct. App. 2015) (recognizing that a statement's entitlement to
                   anti-SLAPP protection "depends on whether the means of communicating
                   the statement permits open debate (internal quotation marks omitted)).
                   Thus, we conclude that this particular case is ill suited to consider adopting
                   such a rule. Cf. Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38,
                   130 P.3d 1280, 1288 n.38 (2006) (observing that it is a party's responsibility
                   to provide salient authorities in support of an argument).
SUPREME COURT
      Of
    NEVADA
                                                         11
(0) I947A .0.010
                round of private controversy." Shapiro, 133 Nev. at 39, 389 P.3d at 268
                (internal quotation marks omitted). Accordingly, we conclude that Spirtos'
                alleged statement was "made in direct connection with an issue of public
                interest in a place open to the public or in a public forum." NRS 41.637(4).
                            Nonetheless, this conclusion does not provide a viable basis to
                reverse the district coures order because, as discussed previously, as part
                of the district court's analysis during the first step, the district court must
                also find Spirtos statement was a "good faith communication." NRS
                41.660(3)(a). A "good faith communicatioe is a communication that "is
                truthful or is made without knowledge of its falsehood." NRS 41.637. In
                his declaration that he attached to his anti-SLAPP motion, Spirtos listed
                several factual bases in support of his belief that the Department's licensing
                process was corrupted. However, as mentioned above, Spirtos' declaration
                contained no factual bases for why he believed Yemenidjian was involved in
                the corruption and instead denied mentioning Yemenidjian by name.
                Absent a factual basis for why Spirtos believed his alleged statement
                regarding Yemenidjian's involvement in corruption was true, Spirtos
                necessarily failed to establish by a preponderance of the evidence that his
                statement, as alleged by Yemenidjian, was "truthful or [was] made without
                knowledge of its falsehood." NRS 41.637. He therefore failed to establish
                by a preponderance of the evidence that his alleged statement was a "good
                faith communication," even if the alleged statement was "in furtherance of
                the right to petition or the right to free speech in direct connection with an
                issue of public concern." NRS 41.660(3)(a). Cf. Stark v. Lackey, 136 Nev.
                38, 43, 458 P.3d 342, 347 (2020) (holding that under NRS 41.660(3)(a)'s
                preponderance-of-the-evidence standard, "an affidavit stating that the
                defendant believed the communications to be truthful or made them

SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                      without knowledge of their falsehood is sufficient to meet the defendant's
                      burden absent contradictory evidence in the record").
                      Spirtos alleged statement did not constitute a nonactionable opinion
                                  Spirtos' final argument in support of reversal is that his
                      statement, as alleged in Yemenidjian's complaint and clarified in
                      Oceguera's declaration, was simply Spirtos' "opinion" that was not capable
                      of being untrue or being made with knowledge of its falsehood. Cf. Abrams
                      v. Sanson, 136 Nev. 83, 89, 458 P.3d 1062, 1068 (2020) ("Because there is
                      no such thing as a false idea, statements of opinion are statements made
                      without knowledge of their falsehood under Nevada's anti-SLAPP statutes."
                      (citation omitted) (internal quotation marks omitted)). In support of this
                      argument, Spirtos relies primarily on the U.S. Supreme Court's decision in
                      Milkovich v. Lorain Journal Co., which held that a statement of opinion on
                      a matter of public concern "which does not contain a provably false factual
                      connotation" constitutes a nonactionable opinion, 497 U.S. 1, 20 (1990), and
                      recognized that loose, figurative, or hyperbolic language [tends to] negate
                      the impression that the [speaker] was seriously maintaining that [the
                      defamed party] committed [a] crime," id. at 21. Under Milkovich, Spirtos
                      contends that his alleged statement that Yemenidjian "was knee deep in the
                      corruption at the center of the licensing process" is "too vague and
                      generalized" to have any provably false factual connotation and that the
                      phrase "knee deep" is the type of hyperbolic language that negates any
                      impression that Spirtos was seriously accusing Yemenidjian of committing
                      a crime.




SUPREME COURT
         OF
      NEVADA
                                                          13
11)) 1947A    .41*.
            We disagree.3 To be sure, the accusation that Yemenidjian was
"knee deep" in corruption arguably is the sort of hyperbolic and factually
unprovable language that would negate the impression that Spirtos was
seriously alleging that Yemenidjian was corrupt. Cf. 600 West 115th St.
Corp. v. Von Gutfeld, 603 N.E.2d 930, 937-38 (N.Y. 1992) (holding that an
accusation that a landlord's lease was "as fraudulent as you can get and it
smells of bribery and corruption" was an opinion because of the colloquial
language, the absence of specific allegations, and because it was delivered
as part of a "rambling, table-slapping monologue at a community board
meeting (internal quotation marks omitted)). However, "[a]ccusing a public
official of corruption is ordinarily defamatory per se,"4 Bentley v. Bunton, 94
S.W.3d 561, 582 (Tex. 2002) (citing W. Page Keeton et al., Prosser and
Keeton on the Law of Torts § 112, at 791-92 (5th ed. 1984)), and "expressions
of opinion may suggest that the speaker knows certain facts to be true or
may imply that facts exist which will be sufficient to render the message
defamatory if false," K-Mart Corp. v. Washington, 109 Nev. 1180, 1192, 866
P.2d 274, 282 (1993) (citing Milkovich, 497 U.S. at 22), receded from on other



      31n passing, Spirtos cites Miller v. Jones, 114 Nev. 1291, 1296, 970
P.2d 571, 575 (1998), for the proposition that "where a statement is
susceptible of multiple interpretations, one of which is defamatory, the
resolution of this ambiguity is left to the finder of fact." As indicated, the
district court did not address Spirtoe argument that his statement
constituted a nonactionable opinion, and Spirtos does not coherently argue
on appeal that a remand to the district court for resolution of any potential
ambiguity is appropriate at step one of the anti-SLAPP analysis. We
therefore exercise our independent judgment in concluding that his alleged
statement constituted an actionable factual statement.

      4We   recognize that Yemenidjian may not be a public "official."
Nonetheless, Spirtos contended in district court that Yemenidjian should be
deerned a limited-purpose public "figure."


                                     14
                   grounds by Pope v. Motel 6, 121 Nev. 307, 316, 114 P.3d 277, 283 (2005).
                   Here, we believe it is disingenuous for Spirtos to pass himself off as simply
                   an uninformed member of the general public who is incapable of having
                   factual support for his allegations of corruption when he has previously
                   described himself in this case as "a prominent and highly accomplished
                   gynecologic oncologist" who "spearheadee the marijuana license
                   applications that D.H. Flamingo presented to the Department.
                                Moreover, in determining whether a statement is an opinion or
                   a fact, this court considers "whether a reasonable person would be likely to
                   understand the remark as an expression of the sources opinion or as a
                   statement of existing fact." Lubin v. Kunin, 117 Nev. 107, 112, 17 P.3d 422,
                   426 (2001) (internal quotation marks omitted). Here, Oceguera, the sole
                   person to whom Spirtos allegedly made the accusation, stated in his
                   affidavit that "I was sufficiently startled by Dr. Spirtos statements . . . that
                   I subsequently spoke with Mr. Yemenidjian about [them]." Thus, if we
                   accept the undisputed proposition that Oceguera is a "reasonable person"
                   who happens to have a relationship with both Spirtos and Yemenidjian, it
                   is apparent that Oceguera inferred that Spirtos made the accusation with
                   knowledge of factual support for the accusation. Accordingly, we conclude
                   that Spirtos' alleged statement was not nonactionable opinion and that
                   Spirtos' argument in this respect does not provide a basis for reversing the
                   district court's order.
                                                  CONCLUSION
                                Step one of the anti-SLAPP analysis requires a district court to
                      etermine whether the moving party has established, by a preponderance
                   of the evidence, that the claim is based upon a good faith communication in
                   furtherance of the right to petition or the right to free speech in direct
                   connection with an issue of public concern." NRS 41.660(3)(a). Based on
SUPREME COURT
     OF
   NEVADA
                                                         15
  I947A calater.
                    NRS 41.660(3)(a)'s plain language, we conclude that a moving party's denial
                    that he or she made the alleged statements has no relevance at step one of
                    the anti-SLAPP evaluation. Consequently, the district court correctly
                    assumed the accuracy of Yemenidjian's version of Spirtos alleged
                    defamatory statement for purposes of conducting the step-one evaluation.
                    Although the district court erroneously concluded that the alleged version
                    of Spirtos' statement was not "made in direct connection with an issue of
                    public interest in a place open to the public or in a public forum," NRS
                    41.637(4), Spirtos failed to demonstrate that the alleged version of his
                    statement was "a good faith communication," NRS 41.660(3)(a).
                    Accordingly, the district court correctly denied Spirtos' anti-SLAPP motion
                    to dismiss. Further, because we disagree with Spirtos' alternative
                    argument that his alleged statement was a nonactionable opinion, we affirm
                    the district court's order denying his motion. We decline to consider Spirtos'
                    remaining arguments, as they are beyond the scope of the step-one anti-
                    SLAPP analysis.




                                                                                     7   CJ
                                                                                          •   •




                    We concur:


                          IX.sfwg                    J.
                    Stiglich


                                                 ,   J.
                    Cadish



SUPREME COURT
        OF
     NEVADA                                               16
01 I 947A    440.

                    •